DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 3, 4, 6, 8-10, 13, 14, 16, 18, 19 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 6, the prior art of record(s) (closest prior arts, Marohl et al., US 9,559,630 B2) and Kim, US 2014/0197765A1) fails to teach operating the variable frequency drive to produce the first modulated output in response to an expiration of the first time period and in combination with the other limitations of the base claim.
As to claim 10, the prior art of record(s) (closest prior arts, Marohl et al., US 9,559,630 B2) and Kim, US 2014/0197765A1) fails to teach operating the variable frequency drive to produce the second modulated output for a time period, wherein the time period is based at least in part on the rate of change to the one or more operational parameters; and operating the variable frequency drive to produce the first modulated output in response to an expiration of the time period and in combination with the other limitations of the base claim.
As to claim 16, the prior art of record(s) (closest prior arts, Marohl et al., US 9,559,630 B2) and Kim, US 2014/0197765A1) fails to teach the controller is further configured to operate the variable frequency drive to produce the first modulated output in combination with the other limitations of the base claim.
As to claim20, the prior art of record(s) (closest prior arts, Marohl et al., US 9,559,630 B2) and Kim, US 2014/0197765A1) fails to teach operate the variable frequency drive to produce the second modulated output for a time period, wherein the time period is based at least in part on the rate of change to the one or more operational parameters; and operate the variable frequency drive to produce the first modulated output in response to an expiration of the time period and in combination with the other limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed on 03/07/2022, with respect to claims 3, 4, 6, 8-10, 13, 14, 16, 18, 19 and 20 have been fully considered and are persuasive based on including amendment to claims 10 and 20 and cancellation of claims 1, 2, 5, 7, 11, 12, 15 and 17.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M. PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on Mon - Fri, 7:30 to 5, Alt. Fri, East. Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTONY M PAUL/			
Primary Examiner of Art Unit 2846	03/14/2022